Exhibit 16.1 February 17, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Media General, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K/A of Media General, Inc. dated November 7, 2013. We agree with the statements concerning our Firm in such Form 8-K/A. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
